Title: From Thomas Jefferson to Archibald Stuart, 31 March 1793
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Philadelphia Mar. 31. 1793.

I have written you a line this day by Mr. John Nancarrow to recommend him to you as a man of worth and science. What I say therein of him is religiously true, and I recommended him sincerely as a man I esteem. But lest you should be off your guard I mention in this, which goes by post, that I have understood his circumstances here to be bad, so that you must not be led into any money matters on his account. I had avoided saying any thing on that subject in my other letter, but apprehensive you might not infer that it was done of design, I have thought it my duty to be more particular in this special letter. I wish Mr. Nancarrow could be persuaded to set up with you some more hopeful business than that of mining. I should imagine his former one of making steel would be gainful.—I take for granted you receive Freneau’s paper from hence regularly, and therefore I write you no news, there being nothing in that way but what the papers mention. I hope to be at home in the summer or autumn where I shall always be happy to see you. I am with sincere esteem Dr. Sir your affectionate friend & servt

Th: Jefferson

